Name: Council Implementing Regulation (EU) 2015/324 of 2 March 2015 implementing Article 17(3) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 3.3.2015 EN Official Journal of the European Union L 58/39 COUNCIL IMPLEMENTING REGULATION (EU) 2015/324 of 2 March 2015 implementing Article 17(3) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (1), and in particular Article 17(3) thereof, Whereas: (1) On 10 March 2014, the Council adopted Regulation (EU) No 224/2014. (2) On 31 December 2014, the Sanctions Committee established pursuant to United Nations Security Council (UNSC) Resolution 2127 (2013) concerning Central African Republic, deleted one person from the list of persons subject to the measures imposed by paragraphs 30 and 32 of UNSC Resolution 2134 (2014). (3) The list of persons subject to restrictive measures set out in the Annex I to Regulation (EU) No 224/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 224/2014 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2015. For the Council The President D. REIZNIECE-OZOLA (1) OJ L 70, 11.3.2014, p. 1. ANNEX The entry in ANNEX I to Regulation (EU) No 224/2014 for the following person is deleted: Levy YAKETE